Ibach, J.
In this action appellee recovered $1,500 for personal injuries sustained when he was struck by appel*192hint’s interurban car while he was walking across Massachusetts Avenue in Indianapolis. The only errors assigned arise under the motion for new trial. They are, that the verdict is not sustained by sufficient evidence in that the evidence shows contributory negligence on appellee’s part; that the court erred in giving instructions Nos. 25, 26 and 27 embodying the doctrine of last clear chance; and in failing to give instruction No. 3 at appellant’s request; and in permitting appellee-to testify over appellant’s objection to a conversation with appellant’s claim agent.
The evidence shows that appellee started diagonally across Massachusetts Avenue at an alley crossing, during a heavy rain, and carrying an umbrella pulled down low over his head, that he looked to the northeast before starting across the street, and saw no car; that he could see at that time about 490 feet; that when he had walked about forty feet and was about two or three feet from the track, about six or seven feet from where he was struck, he glanced out from under the umbrella to the northeast up the track, and saw no car within a distance of thirty, forty or fifty feet¿ that when he had taken one or two steps on the track, he was .struck by appellant’s interurban car coming from the northeast, and was injured. There was testimony that the car was running at the rate of twenty miles an hour, other witnesses placed its speed as low as eight miles an hour; several witnesses testified that they did not hear any gong sounded, or signals given, others testified that the gong was sounded several times.
1. 2. Appellee looked from two points in the direction from which the car was coming, but saw no car. Whether he was guilty of contributory, negligence in failing to look in that direction for an approaching car at other times and places before reaching the tracks of appellant, was wholly a question of fact for the jury, and not one of law for the court. It must be remembered that he was also under a duty to look for cars in an *193opposite direction, and to look ont for wagons and other vehicles, some of which, according to the evidence, were in the vicinity at the time. It would scarcely be negligence to attempt to cross when no ear was in sight for thirty, forty or fifty feet, for unless the car was coming at an unusual rate of speed, he could cross before the car. The physical facts are such that either the car must have been coming at a very high rate of speed, or it must have been in sight when appellee looked up the track. If it was in sight, and he looked and failed to see it, he is chargeable with what he should have seen. If the jury believed that the car was coming at an unusual rate of speed, we can not say as a matter of law that it was not justified in finding that appellee was not guilty of contributory negligence, for, from the usual rate of speed of ears in that locality, he may have been justified in believing that, since there was no car in sight when he looked, he was safe in crossing.
3. On the other hand, the jury may have found appellee guilty of negligence, and yet have found appellant liable under the doctrine of last clear chance. The motor: man testified that he saw appellant as soon as he left the sidewalk, crossing the street diagonally, in a hard rain, with an umbrella pulled down over his head, and his back three-quarters turned to the car, that as soon as he saw him, he immediately put the brakes on the car, and stopped it as soon as he could. There was other testimony tending to contradict this, and the physical facts tend to show that if the motorman, as he testified, saw appellee from the time he left the sidewalk, he could have operated his car in such a manner as to avoid the collision. If the motorman saw appellee coming across the street in such a manner that a collision seemed imminent, giving no indications of stopping, but rather by his conduct and appearance indicating to a reasonably prudent man that he was wholly unaware and unconscious of the approach of the car, and *194the motorman saw that he was thereby closely approaching a place where he would be struck by the car, it became his duty to take all the measures to prevent a collision which a reasonably prudent man would take, and under the evidence and the issues, it was a question for the jury to determine whether the motorman used such measures. The doctrine of last clear chance was brought in issue by the complaint, and there was evidence to which it was applicable.
4. *1955. *194Instructions Nos. 25, 26 and 27 upon the doctrine of last clear chance are supported by the authorities cited below, and were properly given. Appellant’s objections to these instructions are met by what is said with reference to instruction No. 3, below. Indianapolis St. R. Co. v. Schmidt (1905), 35 Ind. App. 202, 71 N. E. 663, 72 N. E. 478; Indianapolis St. R. Co. v. Marschke (1906), 166 Ind. 490, 77 N. E. 945; Indianapolis Traction, etc., Co. v. Smith (1906), 38 Ind. App. 160, 77 N. E. 1040; Saylor v. Union Traction Co. (1907), 40 Ind. App. 381, 81 N. E. 894; Indianapolis Traction, etc., Co. v. Kidd (1906), 167 Ind. 402, 79 N. E. 347, 7 L. R. A. (N. S.) 143, 10 Ann. Cas. 942; Southern R. Co. v. Fine (1904), 163 Ind. 617, 72 N. E. 589; Indianapolis St. R. Co. v. Bolin (1906), 39 Ind. App. 169, 78 N. E. 210; Grass v. Ft. Wayne, etc., Traction Co. (1908), 42 Ind. App. 395, 81 N. E. 514; Indiana Union Traction Co. v. Meyers (1911), 47 Ind. App. 646, 93 N. E. 888; Southern Indiana R. Co. v. Drennen (1909), 44 Ind. App. 14, 88 N. E. 724; Evansville, etc., Traction Co. v. Spiegel (1912), 49 Ind. App. 412, 94 N. E. 748, 97 N. E. 949; Indianapolis Traction, etc., Co. v. Croly (1913), 54 Ind. App. 566, 96 N. E. 973, 98 N. E. 1091; Evansville, etc., R. Co. v. Johnson (1913), 54 Ind. App. 601, 97 N. E. 176; Cleveland, etc., R. Co. v. VanLaningham (1913), 52 Ind. App. 156, 97 N. E. 573; Cleveland, etc., R. Co. v. Henson (1913), 54 Ind. App. 349, 102 N. E. 399. Instruction No. 3 requested by appellant was properly refused. It would have told the jury that if appellee’s negligence *195continued up to the time of his injury, he could not recover, even if appellant was negligent. Such is not the law. If appellee was negligent in getting into a place of danger from appellant’s car and appellant’s motorman saw him in such place of danger, and could have avoided or mitigated the danger by the use of reasonable means at his command, appellant was liable, even though appellee’s negligence continued to the instant of his injury. Such negligence of appellee is not contributory negligence, for the active cause of the accident was not appellee’s negligence, but the active or proximate cause was the negligence of appellant’s motorman in failing to take proper precautions after he saw appellee in a place of danger. See Indianapolis Traction, etc., Co. v. Croly, supra, and other authorities cited above.
6. The court did not err in allowing appellee to testify that the reason he went, to Anderson shortly after his injury, while he was suffering much pain, was that he had been asked to go there by appellant’s claim agent, who told him that the company might make a settlement. Appellant’s attorneys, in attempting to minimize the effect of appellee’s injuries, had brought out the fact that though he claimed riding on cars caused him great pain, yet he had made a trip to Anderson on the interurban road of appellant about a month after the accident. The court then allowed the testimony objected to to show the circumstances under which he went to Anderson, stating that he admitted the evidence not for the purpose of binding appellant in any way, but as a circumstance tending to show how he went to Anderson, and the circumstances under which he went. Appellant invited this testimony, and paved the way for it, and no error was committed in its admission.
No error appears, and the judgment is affirmed.
Note.—Reported in 102 N. E. 141. As to the duty to look and listen before crossing tracks of an electric road, see 15 L. R. A. (N. S.) 254; 23 L. R. A. (N. S.) 1224. As to whether wantonness or *196wilfulness, precluding defense of contributory negligence, may be predicated on the omission of a duty before the discovery of a person in peril on a railroad or street railway track, see 21 L. R. A. (N. S.) 427. See, also, under (1) 36 Cyc. 1626; (2) 36 Cyc. 1622; (3) 36 Cyc. 1565; (4) 36 Cyc. 1641; (5) 36 Cyc. 1567; (6) 16 Cyc. 1117, 1118.